Citation Nr: 9915312	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  93-04 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

K. Hudson, Counsel








INTRODUCTION

The veteran had active service from February 1958 to 
September 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of October 1991, which denied the appellant's petition to 
reopen his claim for service connection for a bilateral knee 
disability.  The issue was previously remanded in January 
1995, June 1996, and March 1997.  In January 1998, the RO 
determined that the claim had been reopened with the 
submission of new and material evidence, but denied service 
connection for a bilateral knee disability on the merits.  
The Board agrees that new and material evidence has been 
submitted, and the claim is reopened.  38 U.S.C.A. §§ 5108, 
7104 (West 1991); 38 C.F.R. § 3.156(a) (1998); see Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Accordingly, the issue 
is now before us on the basis of service connection, in view 
of the entire record.  Elkins v. West, 12 Vet. App. 209 
(1999); Winters v. West, 12 Vet. App. 203 (1999).

Additionally, a previously appealed issue of entitlement to 
compensation benefits for disarticulation of the left 
shoulder, pursuant to 38 U.S.C.A. § 1151, was granted by 
rating decision dated in July 1998.  Accordingly, that issue 
is no longer before us.  


FINDINGS OF FACT

1.  Osteochondritis dissecans of the right knee unequivocally 
existed prior to service.  

2.  Osteochondritis dissecans of the right knee did not 
increase in severity in service.  

3.  A current right knee disability, diagnosed as biparted 
patella and chondromalacia patella, did not have its onset in 
service, and is unrelated to any events which occurred in 
service, including swelling of the right knee diagnosed as 
osteochondritis dissecans.  

4.  Osteochondritis dissecans of the left knee first became 
symptomatic, and was first diagnosed, subsequent to discharge 
from service.

5.  Osteochondritis dissecans of the left knee has not been 
shown to be related to osteochondritis dissecans of the right 
knee.  

6.  A left knee disability did not have its onset in service.


CONCLUSIONS OF LAW

1.  Osteochondritis dissecans of the right knee clearly and 
unmistakably preexisted service, and was not aggravated in 
service.  38 U.S.C.A. §§ 1131, 1132, 1153, 5107 (West 1991); 
38 C.F.R. §§ 3.304, 3.306 (1998). 

2.  A bilateral knee disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 5107 
(West 1991); 38 C.F.R. § 3.303 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's reopened claim for service connection for a 
bilateral knee disability is well-grounded.  38 U.S.C.A. § 
5107(a); See Elkins v. West, 12 Vet. App. 209 (1999); Winters 
v. West, 12 Vet. App. 203 (1999).  In this regard, there is 
evidence of a knee disability in service, and medical 
evidence linking a current knee disability to service.  Cohen 
v. Brown, 10 Vet. App. 128, 136 (1997); Caluza v. Brown, 7 
Vet.App. 498, 506 (1995).  The relevant facts have been 
properly developed, and, accordingly, the statutory 
obligation of the Department of Veterans Affairs (VA) to 
assist in the development of the appellant's claim has been 
satisfied.  Winters, Elkins.  

The veteran's examination for entrance onto active duty, 
conducted in January 1958, did not disclose any complaints, 
history, or abnormal findings pertaining to either knee.  In 
June 1958, he was seen with the complaint of swelling and 
pain in the right knee.  The following day, the symptoms 
continued, and he was hospitalized for evaluation.  He gave 
no previous history of injury prior to service.  He was 
admitted with a history of spontaneous effusion of the right 
knee for which he could recall no injury.  On examination, 
the right knee was moderately swollen.  There was no 
limitation of motion, but there was some atrophy of the right 
quadriceps and slight thickening of the synovium.  The knee 
was aspirated at the time of admission, and gradually 
resolved with rest and physiotherapy.  X-rays of the right 
knee in August 1958 disclosed osteochondritis dissecans of 
the right knee.  Later that month, still hospitalized, it was 
determined that he did not meet the requirements for 
retention in the service.  According to Medical Board 
proceedings, he had osteochondritis dissecans of the right 
knee which existed prior to service, and was not permanently 
aggravated by service.  

Subsequent to service, the veteran was examined by D. A. 
Smith, M.D., in December 1958.  Dr. Smith wrote, in January 
1959, that the veteran currently complained of constant pain 
in the right knee, more severe when climbing stairs and when 
first arising from bed.  In addition, about three days 
earlier, he had developed pain in the left knee.  There was 
no known injury.  On examination, the right knee was tender 
over the medial condyle and in the popliteal space.  There 
was minimal effusion.  The synovium was not thickened, and 
the patella was freely movable.  McMurray's sign was 
negative, and the ligaments were intact.  In the left knee, 
there was marked tenderness to palpation of the patella, 
minimal joint effusion, and thickened synovium.  McMurray's 
sign was negative, and there was no ligamentous instability.  
X-rays disclosed a defect of the right medial femoral 
condyle, and fragmentation on the patellae with multiple 
overlying loose bodies in the left knee.  The impression was 
old osteochondritis dissecans of the medial femoral condyle 
of the right knee, and osteochondritis of the patella of the 
left knee.  

The veteran was hospitalized in January 1959, and underwent 
arthrotomy and excision of fragmented lateral portion of the 
patella of the left knee.  The diagnosis noted on the 
hospital summary was internal derangement of the left knee.  
According to an April 1959 letter from Dr. Smith, the veteran 
had been seen in February 1959 for follow-up, at which time 
he had some joint effusion.  He had no complaints referable 
to the right knee.  

On a VA examination in May 1959, the veteran complained of 
pain and swelling in the right knee.  On examination, there 
was a post-arthrotomy scar on the medial surface of the left 
knee, and a swelling of the right knee, with subjective 
complaints of pain.  X-rays of the right knee showed a 
questionable loose body under the patella.  The veteran's 
left knee had been asymptomatic since his recovery from the 
arthrotomy.  The diagnosis was osteochondritis of the knees.  

In October 1973, the veteran was hospitalized for arthrotomy 
of the left knee, due to pain and disability which had been 
present since July 1973.  Again, there was no history of 
injury.  On examination, there was localized tenderness, but 
no effusion or synovial reaction.  There was irregularity of 
the articular surface of the patella, and crepitation.  The 
ligaments were intact.  However, McMurray's test was positive 
for medial semilunar cartilage instability.  He underwent 
excision of the torn medial semilunar cartilage, and the 
post-operative diagnosis was internal derangement of the left 
knee on the basis of torn medial semilunar cartilage.  

On a VA examination in August 1995, the veteran complained of 
persistent dull ache and subpatellar crepitation in both 
knees, right more than left, and recurrent swelling in the 
knees after strenuous ambulatory activities.  The veteran 
stated that when he had been in service, he sustained an 
injury to both knees during basic training.  He related that 
he had developed swelling, and been hospitalized, during 
which time osteochondritis of the knee caps was diagnosed.  
He stated that both knees had been aspirated, followed by 
physical therapy and ultrasound.  After separation from 
service due to his knee disabilities, he stated that he 
continued to have problems with both knees.  He underwent 
arthrotomy with removal of fragments of the left knee in 
January 1959.  He related that his right knee, in the 
meantime, had "quieted down," and surgery on that knee was 
indefinitely postponed.  Subsequently, his left knee did 
well, but in about 1960, he was provided with a knee cage for 
his right knee, which he wore for about a year.  He had again 
required surgery in the left knee during the period from 1973 
to 1976.  

Currently, he complained of a persistent dull aching 
sensation beneath the patella and crepitation, more prominent 
on the right.  He stated that he could not kneel or squat, or 
run or climb steps in a hurry.  On examination, there was no 
effusion, and stability was good.  There was some tenderness 
of both knees.  There was obvious patellar crepitation, more 
prominent on the right side, associated with increasing 
discomfort and compression of the patella against the 
intercondylar notch.  McMurray's test was negative 
bilaterally.  The pertinent diagnoses were bilateral biparted 
patella, status post excision of the fragmented biparted 
patella in the distant past, and bilateral chondromalacia of 
the patella with early degenerative changes in the medial 
compartments of the knees, left more than right.  

It was commented that the biparted patella was caused by  
failure of the ossification centers of the patellae to fuse 
and was considered to present a "growth anomaly."  It had 
been present prior to his service, and was only aggravated by 
the fall he sustained in service.  In the fall, he incurred a 
fragmentation of the biparted patella on the left side which 
led to its surgical excision.  In addition, in the fall, he 
"must have sustained" significant damage to the cartilage 
of both patellae and this condition had persisted over the 
years.  He now had a bilateral chondromalacia patella, more 
prominent on the right.  He had undergone surgery between 
1973 and 1976 to stabilize the left knee joint, and it was 
"quite possible" that he had sustained an injury to the 
ligamentous structures of the inner aspect of the knee, in 
addition to the fragmentation of the biparted patella, which 
had not been immediately recognized,  but later led to the 
surgical intervention in question.  The examiner considered 
that the present condition of the veteran's knees was 
directly related to the injury he incurred during basic 
training.  

In June 1997, the claims file was referred to a physician for 
review, with regard to the claim for service connection for a 
knee disability.  The physician noted that the veteran had 
been discharged from service in September 1958 due to 
osteochondritis dissecans which was a childhood disease, and 
not necessarily related to significant trauma.  Consequently, 
the condition had not been noticed by the veteran prior to 
service.  Five months after enlistment, the veteran developed 
swelling of the right knee, but there was nothing in the 
records to indicate any significant injury.  Specific 
questions had been posed in the remand of March 1997, and as 
to the question of whether the disorder of the right knee 
diagnosed in service of osteochondritis dissecans 
unequivocally existed prior to service, the reviewing 
physician answered that it did exist prior to service.  The 
reviewing physician also noted that there was no specific 
relationship from the left knee to the right knee, and that 
the disability shown on the August 1995 examination was not 
etiologically related to the disorder manifested in service, 
but that the right knee effusion which developed in service 
aggravated the pre-existing condition.  

In view of his earlier statement that there had been no 
significant disability of the right or left knee, the file 
was returned to the reviewing physician for clarification of 
his statement of aggravation.  He noted, in an addendum, that 
the right knee effusion was only a temporary condition with 
no permanent disability.  

Analysis

The veteran contends that his bilateral knee disability did 
not exist prior to service.  He maintains that he got hurt in 
service, and the continuing symptoms required surgery several 
months after service.  Later, he had a recurrence of the same 
problem, again necessitating surgery.  His claim was 
addressed as service connection for a bilateral knee 
disability, and was denied on the basis that osteochondritis 
dissecans preexisted service, and was not aggravated therein.  
However, a review of the file reveals that, despite similar 
current diagnoses, the right and left knees should be 
addressed separately in this portion of the decision.  

A.  Right knee disability

A veteran is presumed in sound condition except for defects 
noted when examined and accepted for service.  Clear and 
unmistakable evidence that the disability manifested in 
service existed before service will rebut the presumption.  
38 U.S.C.A. § 1132 (West 1991); 38 C.F.R. §§ 3.304 (1998).  
In this case, the veteran states that he did not have a knee 
disability prior to service.  However, the examiner in June 
1997 pointed out that the veteran would not have necessarily 
noticed the disorder prior to service.  In addition, the 
medical board in service concluded that the osteochondritis 
dissecans of the right knee preexisted service.  Similarly, 
the VA examiners in August 1995 and June 1997 concluded that 
osteochondritis existed prior to service.  While the veteran 
is competent to state that he was asymptomatic prior to 
service, the presence of osteochondritis dissecans is a 
medical determination; consequently, the veteran is not 
competent to state whether or not the disorder itself was 
present prior to service.  See Harris v. West, 11 Vet.App. 
456 (1998), Heuer v. Brown, 7 Vet.App. 379 (1995).  Thus, in 
view of the medical evidence, which unanimously concludes 
that the right knee disorder diagnosed in service preexisted 
service, with no opposing medical evidence, there is clear 
and unmistakable evidence of preexistence.  

It must next be determined whether osteochondritis dissecans 
of the right knee was aggravated in service.  A preexisting 
injury or disease will be considered to have been aggravated 
by active service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. 
§ 3.306(a) (1998).  Where a preservice disability underwent 
an increase in severity during service, clear and 
unmistakable evidence is required to rebut the presumption of 
aggravation.  38 C.F.R. § 3.306(b) (1998).  

It is not disputed that osteochondritis dissecans initially 
became symptomatic in service.  However, "[a]ggravation may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service."  38 C.F.R. § 
3.306(b) (1998).  Although the disorder itself was noted to 
render the veteran unfit for continued military service, the 
symptoms were noted to have resolved in late August.  
Moreover, the Medical Board, which included the veteran's 
inservice treating physician, found that the disability was 
not "permanently aggravated by active duty."  See Daniels 
v. Gober, 10 Vet. App. 474 (1997) (noting that "[t]he 
veteran's in-service treating physicians found that his 
condition was not aggravated by service" in support of 
decision to affirm Board's finding of no aggravation); Stadin 
v. Brown, 8 Vet. App. 280 (1995) (noting that a Medical Board 
report would have been sufficient to rebut the presumption of 
aggravation).  Further, the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter 
"Court") has held that intermittent flare-ups during 
service of a preexisting injury or disease are not alone 
sufficient to establish aggravation; there must be evidence 
that the underlying condition has worsened.  Daniels, Hunt v. 
Derwinski, 1 Vet.App. 292 (1991).  

Subsequent to service, the reports of medical examinations in 
December 1958, noting pain and tenderness in the right knee, 
and X-ray evidence of old osteochondritis dissecans, and May 
1959, observing swelling, complaints of pain, and a loose 
body on X-ray, indicate that the veteran remained symptomatic 
after service.  However, in February 1959, the veteran was 
noted to be without complaints pertaining to the right knee.  
Furthermore, the history and evaluation in connection with 
the October 1973 hospitalization was entirely silent as to 
the presence of any right knee disability.  

The examiner in August 1995, who diagnosed biparted patella, 
a "growth anomaly" that had been present prior to service, 
but aggravated by a fall in service, and chondromalacia 
patella, and concluded that the "present condition" of the 
knee was directly related to inservice injury, based his 
conclusions on a history provided by the veteran of an 
inservice knee injury.  The Board is not bound to accept 
opinions of causation which are based solely on history 
provided by the veteran.  Owens v. Brown, 7 Vet.App. 429 
(1995); Black v. Brown, 5 Vet.App 177 (1993).  In this case, 
the veteran's reported history was not only unsupported, but 
was in fact contradicted by the contemporaneous evidence, 
which specifically noted there was no antecedent injury.  We 
find the contemporaneous evidence expressly noting the 
absence of an antecedent injury of the knee, either before or 
during service, substantially more probative than the 
veteran's statements made 38 years after the events in 
question.  

Thus, the examiner's conclusions regarding aggravation are of 
virtually no probative value.  The physician who reviewed the 
entire claims file in 1997 found, in contrast, that the right 
knee effusion shown in service was a temporary condition, 
with no resulting permanent disability, and that the current 
right knee disability was not etiologically related to the 
disorder shown in service.  Although there is some evidence 
that the veteran suffered from pain, tenderness, and possible 
slight swelling for some time after service, possibly on an 
intermittent basis, the medical evidence, both 
contemporaneous to service and current, found that there was 
no increase in severity of the preexisting disorder during 
service; there is no competent, credible evidence which 
disputes this conclusion.  The Board is prohibited from 
making conclusions based on its own medical judgment.  
Colvin v. Derwinski, 1 Vet.App. 171 (1991).  Moreover, the 
veteran's current diagnoses of biparted patella and 
chondromalacia were not shown in service.  

Consequently, the preponderance of the evidence is against a 
finding that preexisting osteochondritis dissecans increased 
in severity in service, or that a current right knee 
disability is related to service.  In this regard, because we 
have concluded that the knee condition did not undergo an 
increase in severity in service, the "presumption of 
aggravation" is not for application.  Hunt v. Derwinski, 1 
Vet.App. 292 (1991).  Accordingly, the claim must be denied.  
Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).  

B.  Left knee disability

Turning to the left knee, the service medical records do not 
show the presence of osteochondritis dissecans during 
service.  Osteochondritis dissecans of the left knee was 
first diagnosed over three months after service, based on a 
history of symptoms of three days' duration.  Consequently, 
since the disorder did not become symptomatic in service, the 
question of whether it preexisted service is irrelevant, and 
the matter will be addressed on the basis of service 
incurrence, rather than aggravation.  In this regard, the 
physician who reviewed the file in June 1997 noted that there 
was no particular relationship between the right and left 
knee disorders.   

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 
(1998).  The veteran contends that he injured both of his 
knees in service.  However, the service medical records 
contain no reference to any complaints pertaining to the left 
knee, and when seen in December 1958, the veteran reported a 
three-day history of left knee pain.  Osteochondritis was 
diagnosed, and the veteran underwent surgery.  By May 1959, 
he was asymptomatic, and he remained so for several years 
until July 1973.  At that time, he was noted to have 
instability, and a torn medial semilunar cartilage was found, 
symptoms and findings which were not found at the time of the 
earlier surgery.  

The August 1995 examination resulted in diagnoses of biparted 
patella and chondromalacia patella with early degenerative 
changes.  Although the examiner concluded that the veteran's 
disability was caused by an injury in service, again, we 
point to the absence of any supporting evidence in the 
service medical records or the post-service records dated in 
1959 and 1973, all of which noted that there was no history 
of an injury to the left knee.  As a result, we find that the 
August 1995 examination report and the veteran's contentions 
regarding an inservice injury are outweighed by the more 
probative contemporaneous evidence, including service medical 
records, and the January 1959 letter from Dr. Smith, 
including the veteran's history reported at that time.  There 
is no evidence linking a left knee disability to service in 
the absence of an injury.  Accordingly, the preponderance of 
the evidence is against the claim for service connection for 
a left knee disability.




ORDER

Service connection for a right knee disability is denied.

Service connection for a left knee disability is denied.



		
JEFF MARTIN
	Member, Board of Veterans' Appeals



 

